



Exhibit 10.1


RELEASE AGREEMENT
This RELEASE AGREEMENT (the “Agreement”) is made and entered into as of this
28th day of February, 2018 (the “Effective Date”), by and between CBOE GLOBAL
MARKETS, INC. (the “Corporation”), the CBOE EXCHANGE, INC. (“CBOE”), CBOE C2
EXCHANGE, INC. (“C2” and, unless indicated otherwise, referred to herein
together with the Corporation and CBOE as “Employer”) and Joanne Moffic-Silver
(“Executive”).
WITNESSETH:
WHEREAS, Executive is employed as Executive Vice President, General Counsel and
Secretary of Employer;
WHEREAS, Executive's last day of employment with Employer will be February 28,
2018 (the "Release Date"); and
WHEREAS, the Board of Directors of the Corporation determined that in connection
with Executive’s termination of employment, Executive will be entitled to
certain payments and benefits.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.
Release Benefits. The Release Date shall be Executive's last day of employment
with Employer, and Executive shall be entitled to receive the following payments
and benefits (collectively, the “Release Benefits”):



a.
The Severance Benefits as described under the Cboe Global Markets, Inc. (f/k/a
CBOE Holdings, Inc.) Executive Severance Plan, as amended and restated effective
February 16, 2017 (the “Plan”), which shall be payable in accordance with the
terms of the Plan;



b.
Accelerated vesting in full of any outstanding time-based restricted stock units
granted under the Second Amended and Restated Cboe Global Markets, Inc. (f/k/a
CBOE Holdings, Inc.) Long-Term Incentive Plan (the “LTIP”) and held by Executive
as of the Release Date, in accordance with the terms of each such award
agreement; and



c.
Vesting of a pro-rata portion of any outstanding performance-based restricted
stock units granted under the LTIP and held by Executive as of the Release Date,
prorated for the portion of the performance period completed upon the Release
Date and subject to the attainment of the applicable performance goals through
the full performance period, in accordance with the terms of each such award
agreement.



If Executive’s employment terminates prior to the Release Date for any reason,
this Agreement shall terminate and, in lieu of the Release Benefits, Executive
shall be entitled to receive any benefits under the Plan as may be applicable
given the nature of Executive’s termination of employment.
2.
Release. Notwithstanding anything herein to the contrary, as a condition to
receiving the Release Benefits, Executive shall execute a comprehensive release
agreement and waiver of claims against Employer in a form substantially the same
as that attached hereto as Appendix A (the “Release”).






--------------------------------------------------------------------------------





Executive must deliver to Employer an original, signed Release and the
revocability period (if any) must elapse by the Release Deadline. For purposes
of this Agreement, the “Release Deadline” means the date that is 60 calendar
days after the Release Date. Payment of any Release Benefits that are not exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
shall be delayed until the Release Deadline, irrespective of when Executive
executes the Release; provided, however, that where Executive’s termination of
employment and the Release Deadline occur within the same calendar year, the
payment may be made up to 30 days prior to the Release Deadline, and provided
further that where the Executive’s termination of employment and the Release
Deadline occur in two separate calendar years, payment may not be made before
the later of January 1 of the second year or the date that is 30 days prior to
the Release Deadline. If Executive does not deliver an original, signed Release
to Employer within 30 days after the Release Date, (i) Executive’s rights shall
be limited to those made available to Executive as if Executive’s employment
were terminated for Cause or other than for Good Reason under the Plan, and (ii)
Employer shall have no obligation otherwise to provide Executive any Release
Benefits, or any other monies on account of the termination of Executive’s
employment.


By accepting the Release Benefits, Executive acknowledges and agrees that if
Executive files a lawsuit or accepts recoveries, payments or benefits based on
any claims that Executive has released under the Release, as a condition
precedent for maintaining or participating in any lawsuit or claim, or accepting
any recoveries, payments or benefits, the Executive shall forfeit immediately
the Release Benefits and reimburse the Employer for any Release Benefits already
provided.
3.
Except as provided herein or in any Retirement Benefit Plan (as such term is
defined in the Plan) or any health and welfare benefit plan maintained by
Employer (a “Welfare Plan”), Employer shall not have any obligation to Executive
following Executive’s termination of employment for any reason, including any
obligation for severance payments or benefits. Except as provided herein, the
provision of Release Benefits shall have no effect upon Executive’s rights under
any Retirement Benefit Plan, Welfare Plan, indemnification, directors & officers
insurance or other employee policy or practice of Employer applicable to
Executive’s termination for any reason.



4.
Section 409A. This Agreement is intended to comply with Section 409A of the
Code, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
administered, construed and interpreted in accordance with such intent. Each
payment under this Agreement or any benefit plan of Employer is intended to be
treated as one of a series of separate payments for purposes of Section 409A of
the Code. To the extent any reimbursements or in-kind benefit payments under
this Agreement are subject to Section 409A of the Code, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions). Notwithstanding
anything herein to the contrary, to the extent Executive is considered a
“specified employee” (as defined in Section 409A of the Code) at the time of her
separation from service and would be entitled to a payment upon separation from
service during the six-month period beginning on Executive’s date of termination
that is not otherwise excluded under Section 409A of the Code under the
exception for short-term deferrals, separation pay arrangements, reimbursements,
in-kind distributions, or any otherwise applicable exemption, the payment shall
not be made to Executive until the earlier of the six-month anniversary of
Executive’s date of termination or Executive’s death and shall be accumulated
and paid on the first day of the seventh month following the date of
termination. Employer cannot guarantee that the Release Benefits provided under
this Agreement shall satisfy all applicable provisions of Section 409A of the
Code. Whenever a payment specifies a payment period, the actual date of payment
within such specified period shall be within the sole discretion of Employer,






--------------------------------------------------------------------------------





and Executive shall have no right (directly or indirectly) to determine the year
in which such payment is made. In the event a payment period straddles two
consecutive calendar years, the payment shall be made in the later of such
calendar years. The payment of any compensation or benefit that is subject to
the requirements of Section 409A of the Code may not be accelerated except to
the extent permitted by Section 409A of the Code.


5.
Restrictive Covenants.



a.
Noncompetition and Nonsolicitation. Executive understands the global nature of
Employer’s businesses and the effort Employer undertakes to develop and protect
its business and its competitive advantage. Accordingly, Executive recognizes
and agrees that the scope and duration of the restrictions described in this
Section 5(a) are reasonable and necessary to protect the legitimate business
interests of Employer. During the period of Executive’s employment and for a
period of two years following Executive’s termination of employment, Executive
shall not:



i.
singly, jointly, or in any other capacity, in a manner that contributes to any
research, technology, development, account, trading, marketing, promotion, or
sales and that relates to Executive’s employment with Employer, directly or
beneficially, manage, join, participate in the management, operation or control
of, or work for (as an employee, consultant or independent contractor), or
permit the use of her name by, or provide financial or other assistance to, any
options exchange regulated by the Securities and Exchange Commission (“SEC”) or
alternative trading system that directly competes with Employer, without the
express written approval of the Chief Executive Officer and Chairman of the
Board of the Corporation;



ii.
provide any service or assistance that (i) is of the general type of service or
assistance provided by Executive to Employer, (ii) relates to any technology,
account, product, project or piece of work with which Executive was involved
during her employment, and (iii) contributes to causing an entity to come within
the definition described in Section 5(a)(i) above;



iii.
solicit or accept if offered to Executive, with or without solicitation, on her
own behalf or on behalf of any other person, the services of any person who is a
then-current employee of Employer (or was an employee of Employer during the
year preceding such solicitation), nor solicit any of Employer’s then-current
employees (or an individual who was employed by or engaged by Employer during
the year preceding such solicitation) to terminate employment or an engagement
with Employer, nor agree to hire any then-current employee (or an individual who
was an employee of Employer during the year preceding such hire) of Employer
into employment with Executive or any company, individual or other entity;



iv.
directly or indirectly divert or attempt to divert from Employer any business in
which Employer has been actively engaged during Executive’s employment, nor
interfere with the relationships of Employer or with their sources of business;
or



v.
directly or indirectly, make any statements, written or verbal, or cause or
encourage others to make any statements, written or verbal, that defame or
disparage the business reputation, practices, or conduct of Employer, its
employees, directors, or officers.






--------------------------------------------------------------------------------





Executive acknowledges and agrees that this prohibition extends to statements,
written or verbal, made to anyone, including but not limited to the news media,
investors, potential investors, industry analysts, competitors, strategic
partners, vendors, employees (past and present), and customers.


Nothing in this Section 5(a) shall prohibit or restrict Executive, who is
licensed to practice law, from providing legal advice and counseling, or other
advice and counseling incidental thereto, as an officer, employee, consultant,
independent contractor or otherwise, to an options exchange regulated by the SEC
or alternative trading system that directly competes with Employer.
Unless required by governmental agencies or under applicable laws or
regulations, the officers and directors of the Employer shall not directly or
indirectly, make any statements, written or verbal, or cause or encourage others
to make any statements, written or verbal, that defame or disparage the business
reputation, practices, or conduct of Executive. Unless required by governmental
agencies or under applicable laws or regulations, this prohibition extends to
statements, written or verbal, made to anyone, including but not limited to the
news media, investors, potential investors, industry analysts, competitors,
strategic partners, vendors, employees (past and present), and customers.
b.
Confidentiality.  Executive recognizes that Employer may disclose secret or
confidential information to Executive during the period of Executive’s
employment to enable Executive to perform her duties. Subject to the following
sentence, Executive shall not during her employment (except in connection with
the proper performance of her duties) and thereafter, without the prior written
consent of Employer, disclose to any person or entity any material or
significant secret or confidential information concerning the business of
Employer that was obtained by Executive in the course of Executive’s employment.
This Section 5(b) shall not be applicable if and to the extent Executive is
required to testify in a legislative, judicial or regulatory proceeding pursuant
to an order of Congress, any state or local legislature, a judge, or an
administrative law judge, or if such secret or confidential information is
required to be disclosed by Executive by any law, regulation or order of any
court or regulatory commission, department or agency; provided, however, that
Executive shall provide Employer with prompt notice thereof so that Employer may
seek an appropriate protective order and/or waive compliance with this Section
5(b) with respect to such requirement. In the absence of a protective order or
the receipt of waiver hereunder, if Executive is nonetheless, in the opinion of
Executive’s counsel, compelled to furnish Employer’s confidential information to
any third party or else stand liable for contempt or suffer other censure or
penalty, such party may furnish such information without liability under this
Section 5(b) or otherwise. Executive further agrees that if Executive’s
employment is terminated for any reason, Executive will not take, but will leave
with Employer, all records and papers and all matter of whatever nature that
bears secret or confidential information of Employer. For purposes of this
Agreement, the term “secret or confidential information” shall include, but not
be limited to, any and all records, notes, memoranda, data, writings, research,
personnel information, customer information, clearing members’ information,
Employer’s financial information and plans, processes, methods, techniques,
systems, formulas, patents, models, devices, compilations or any other
information of whatever nature in the possession or control of Employer, that
has not been published or disclosed to the general public, the options industry
or the commodities futures industry, provided that such term shall not include
knowledge, skills, and information that is common to the trade or profession of
Executive.






--------------------------------------------------------------------------------





 
Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)), Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in confidence
either directly or indirectly to a federal, state, or local government official,
or to an attorney, solely for the purpose of reporting or investigating a
violation of law.  Executive shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
made in a complaint, or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.  If Executive files a lawsuit or other action
alleging retaliation by Employer for reporting a suspected violation of law,
Executive may disclose the trade secret to her attorney and use the trade secret
in the court proceeding or other action, if Executive files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.  This paragraph will govern to the extent it may
conflict with any other provision of this Agreement.
c.
Judicial Modification.  If the final judgment of a court of competent
jurisdiction declares that any term or provision of Section 5(a) or 5(b) is
invalid or unenforceable, Employer and Executive intend that (i) the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or geographic area of the term or provision, to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, (ii) Employer and Executive shall request that the court
exercise that power, and (iii) the Agreement shall be enforceable as so modified
after the expiration of the time within which the judgment or decision may be
appealed.



d.
Remedies.  If Executive violates or threatens to violate any provisions of
Sections 5(a) or 5(b) of this Agreement, Employer or its successors in interest
shall be entitled, in addition to any other remedies that they may have,
including money damages, to an injunction to be issued by a court of competent
jurisdiction restraining Executive from committing or continuing any violation
of Sections 5(a) or 5(b). In the event that Executive is found to have breached
any provision set forth in Section 5(a) or 5(b) of this Agreement, the time
period provided for in that provision shall be deemed tolled (i.e., it will not
begin to run) for so long as Executive was in violation of that provision.
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
prohibit or restrict Executive, who is licensed to practice law, from providing
legal advice and counseling, or other advice and counseling incidental thereto,
as an officer, employee, consultant, independent contractor or otherwise, to an
options exchange regulated by the SEC or alternative trading system that
directly competes with Employer.



e.
Release Benefits Subject to Restrictive Covenants. Notwithstanding anything
herein to the contrary, Executive’s entitlement to the Release Benefits is
conditioned expressly on Executive’s compliance with each of the restrictive
covenants of this Section 5.



6.
Successors.



a.
Successors to Employer.  This Agreement shall be binding upon any successor to
Employer in accordance with the operation of law and such successor shall be
deemed “Employer” for purposes of this Agreement.








--------------------------------------------------------------------------------





b.
Assignment by Executive.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If
Executive dies while any Release Benefits still would be owed to Executive
hereunder had Executive continued to live, Employer shall continue to provide
such Release Benefits, unless otherwise provided herein, in accordance with the
terms of this Agreement to Executive’s beneficiary last designated by written
instrument delivered by Executive to Employer prior to the date of death. If no
such designated beneficiary survives Executive, such amount must be paid to
Executive’s surviving spouse, or if none, to Executive’s lawful descendants per
stirpes then living, or if none survive the Executive, to the legal
representative of Executive’s estate, or if none is appointed within 90 days of
the date of death, to Executive’s heirs at law under the laws of the state in
which Executive is domiciled at the date of death.



c.
Payment of Benefits in Case of Incompetency.  If Executive becomes physically or
mentally incapable of receiving or acknowledging the Release Benefits, Employer
upon receipt of satisfactory evidence of such legal incapacity may, in its sole
discretion, cause the Release Benefits to be provided to some other person,
persons, or institution on behalf of Executive.



7.
Miscellaneous.



a.
Employment Status.  This Agreement is not a contract of employment and does not
give Executive the right to be rehired or retained in the employ of Employer on
a full-time, part-time or any other basis, or to receive any benefit under any
other plan of the Employer.

 
b.
Effect of Receiving Release Benefits.  Executive’s receipt of the Release
Benefits does not constitute any sort of extension or perpetuation of employment
beyond Executive’s actual Release Date.



c.
Interests Not Transferable.  Except as may be required by the tax withholding
provisions of the Code or any state’s income tax act, or pursuant to an
agreement between Executive and Employer, Executive’s interests in the Release
Benefits may not be voluntarily sold, transferred, alienated, assigned, or
encumbered.



d.
Entire Agreement.  This Agreement contains the entire understanding of Employer
and Executive with respect to the subject matter herein. The Release Benefits
shall be in lieu of any severance, notice, termination pay or the like that may
be payable under any plan or practice of Employer, or that may be payable by any
Federal, state, local, or foreign law, statute, regulation, ordinance, or the
like (including the WARN Act or any similar state or foreign law). Any Release
Benefits shall be offset against any severance, notice, or termination pay
required to be paid by Employer pursuant to federal, state, or local law or
ordinance.



e.
Tax Withholding.  Employer shall withhold from the Release Benefits all Federal,
state, city, or other taxes as legally required to be withheld, as well as any
other amounts authorized or required by policy, including, but not limited to,
withholding for garnishments and judgments or other court orders.



f.
Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement must be construed and
enforced as if the illegal or invalid provision had






--------------------------------------------------------------------------------





not been included. Further, the captions of the Agreement are not part of the
provisions herein and shall have no force or effect. Notwithstanding anything
herein to the contrary, Employer shall have no obligation to provide any Release
Benefits to Executive hereunder to the extent, but only to the extent, that such
provision is prohibited by the terms of any final order of a Federal, state, or
local court or regulatory agency of competent jurisdiction, provided that such
an order shall not affect, impair, or invalidate any provision of the Agreement
not expressly subject to such order.


g.
Applicable Law.  To the extent not preempted by the laws of the United States,
the laws of the State of Illinois shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws. The jurisdiction and venue for any disputes arising under, or any action
brought to enforce, or otherwise relating to, this Agreement shall be
exclusively in the courts in the State of Illinois, Cook County, including the
Federal Courts located therein (should Federal jurisdiction exist).



[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Employee has hereunto set her hand, and Employer has caused
these presents to be executed in its name on its behalf, all as of the date
first above written.
EXECUTIVE
/s/ Joanne Moffic-Silver
Joanne Moffic-Silver


Cboe Global Markets, Inc.
/s/ Edward T. Tilly
By:    Edward T. Tilly
Title:    Chairman and Chief Executive Officer


Cboe Exchange, Inc.
/s/ Edward T. Tilly
By:    Edward T. Tilly
Title:     Chairman and Chief Executive Officer
Cboe C2 Exchange, Inc.
/s/ Edward T. Tilly
By:    Edward T. Tilly
Title:     Chairman and Chief Executive Officer













--------------------------------------------------------------------------------





Appendix A
RELEASE OF CLAIMS
This RELEASE OF CLAIMS (“Release”) is made and entered into this 28th day of
February, 2018, to be effective as of February 28, 2018 (the “Effective Date”),
by and between CBOE GLOBAL MARKETS, INC, a Delaware corporation (“Corporation”),
CBOE EXCHANGE, INC. (“CBOE”), CBOE C2 EXCHANGE, INC. (“C2” and, unless indicated
otherwise, referred to herein together with the Corporation and CBOE as
“Employer”) and Joanne Moffic-Silver, a resident of the State of Illinois
(“Executive”).
1.
In consideration of Employer’s agreement to provide Executive with the Release
Benefits described under the Release Agreement between Executive, Corporation,
CBOE and C2, dated February 28, 2018 (the “Release Agreement”), to which
Executive is not otherwise entitled and the sufficiency of which Executive
acknowledges, Executive does hereby fully, finally and unconditionally release
and forever discharge Employer, Employer’s subsidiaries and affiliates, and each
of their former and current officers, directors, employees, members,
representatives and agents and all of their respective predecessors, successors,
and assigns (collectively “Released Parties”), in their personal, corporate and
representative capacities, from any and all rights, claims, liabilities,
obligations, damages, costs, expenses, attorneys’ fees, suits, actions, and
demands, of any and every kind, nature and character, known or unknown,
liquidated or unliquidated, absolute or contingent, in law and in equity,
enforceable or arising under any local, state or federal common law, statute or
ordinance relating to Executive’s past employment with Employer or any past
actions, statements, or omissions of Employer or any of the Released Parties
occurring prior to Executive’s execution of this Release, including but not
limited to all claims for defamation, wrongful termination, back pay and
benefits, pain and suffering, negligent or intentional infliction of emotional
distress, breach of contract, and interference with contractual relations, tort
claims, employment discrimination claims, and all claims arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, as amended
by the Civil Rights Act of 1991 (42 U.S.C. § 1981), the Family and Medical Leave
Act, the Equal Pay Act, the Fair Labor Standards Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act ("OWBPA"), the
Illinois Human Rights Act, the Illinois Minimum Wage Law, the Illinois Wage
Payment and Collection Act, the Workers Adjustment and Retraining Act, and the
Chicago and Cook County Human Rights Ordinances, and any other statutory,
contract, implied contract, or common law claim arising out of or involving
Executive’s employment, the termination of Executive’s employment, or any
continuing effects of Executive’s employment with Employer (the “Released
Claims”).



2.
Executive agrees not to sue Employer or any of the Released Parties with respect
to rights and Released Claims covered by this Release. If any government agency
or court assumes jurisdiction of any charge, complaint, or cause of action
covered by this Release, Executive shall not seek and shall not accept any
personal equitable or monetary relief in connection with such investigation,
action, suit, or legal proceeding.



3.
Notwithstanding anything in this Release or the Release Agreement to the
contrary, nothing in this Release or the Release Agreement prohibits Executive
from confidentially or otherwise communicating or filing a charge or complaint
with a governmental or regulatory entity, participating in a governmental or
regulatory entity investigation, or giving truthful testimony or making other
disclosures to a governmental or regulatory entity (in each case, without having
to disclose any such conduct to Employer or any affiliate), or from responding
if properly subpoenaed or otherwise required






--------------------------------------------------------------------------------





to do so under applicable law. In addition, nothing in this Release or the
Release Agreement limits Executive’s right to receive an award from a
governmental or regulatory entity for information provided to such an entity
(and not as compensation for actual or alleged personal injury or damages to
Executive).


Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)), Executive
will not be held criminally or civilly liable under any federal or state trade
secret law or under this Release for the disclosure of a trade secret that is
made in confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law. Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. If Executive files a
lawsuit or other action alleging retaliation by Employer for reporting a
suspected violation of law, Executive may disclose the trade secret to her
attorney or use the trade secret in the court proceeding or other action, if
Executive files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.  Employer will not
retaliate against Executive in any way for a disclosure made in accordance with
this paragraph or otherwise made in accordance with the law.
4.
Executive has twenty-one (21) days (until March 21, 2018) within which to
consider this Release, although Executive may accept it at any time within those
twenty-one (21) days. Once Executive has signed this Release, Executive shall
still have seven (7) days in which to revoke her acceptance of the ADEA and
OWBPA portion of the Release by notifying Employer, and specifically, its chief
Human Resources Officer. The ADEA and OWBPA portion of the Release shall not be
effective or enforceable until the seven (7) day revocation period has expired.
If the ADEA and OWBPA portion of the Release is revoked, the remainder of this
Release shall remain in full force and effect as to all of its terms except for
the release of claims under the ADEA and the OWBPA, and Employer shall have
three (3) business days to rescind the entire Release by so notifying Executive.



5.
Executive agrees that she shall continue to be governed by those obligations
arising under Section 7.2 of the Cboe Global Markets, Inc. (f/k/a CBOE Holdings,
Inc.) Executive Severance Plan (the “Plan”), and Section 5 of the Release
Agreement, which are incorporated by reference herein, and such provisions shall
not be released, shall be unaffected hereby, and shall remain in full force and
effect.



6.
This Release shall be binding upon and inure to the benefit of Employer and its
successors and assigns and Executive and her heirs, executors and
administrators.



7.
This Release shall be construed and interpreted under the laws of the State of
Illinois to the extent not preempted by applicable laws of the United States.



[Signature Page Follows]





--------------------------------------------------------------------------------







By signing this Release, Executive acknowledges and understands that this
Release does not imply that Employer has done anything unlawful or wrong.


CBOE GLOBAL MARKETS, INC.
/s/ Edward T. Tilly
By:      Edward T. Tilly              
Title:     Chairman and Chief Executive Officer


CBOE EXCHANGE, INC.
/s/ Edward T. Tilly
By:     Edward T. Tilly               
Title:     Chairman and Chief Executive Officer


CBOE C2 EXCHANGE, INC.
/s/ Edward T. Tilly
By:       Edward T. Tilly             
Title:     Chairman and Chief Executive Officer


EXECUTIVE
/s/ Joanne Moffic-Silver
Joanne Moffic-Silver



